 

Exhibit 10.1

 

Alliant Techsystems Inc.

 

Amendment to Employment Agreement

with Daniel J. Murphy, Jr.

 

This AMENDMENT is dated as of March 10, 2008, between Alliant Techsystems Inc.
(the “Company”) and Daniel J. Murphy, Jr. (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of February 1, 2004 (the “Employment Agreement”), which has been
amended effective as of January 1, 2005, and the parties now wish to amend the
Employment Agreement further.

 

NOW, THEREFORE, the parties agree that the Employment Agreement is hereby
amended as follows:

 

1.                                       Subsection 3(f) is amended in its
entirety to read as follows:

 

(f) You agree that the Company may, at its sole discretion, defer any
compensation including but not limited to salary, bonuses, and stock awards, but
excluding SERP payments subject to Section 4(b) of this Agreement, that are not
fully deductible for federal or state income tax purposes.  The Company will
defer only those amounts that would exceed the deductibility levels under
federal or state income tax laws and only until the later of (i) the first
taxable year of the Company in which the Company reasonably anticipates, or
should reasonably anticipate, that the amounts would be fully deductible, or
(ii) the later of the last day of the Company’s taxable year in which your
employment terminates or the fifteenth day of the third calendar month following
your termination of employment.

 

2.                                       Paragraph 4(b)(xiii) is amended by
revising the second sentence thereof to read as follows:

 

In addition, if the Company determines that delaying the time any SERP payment
is made would increase the probability that such payment would be fully
deductible for federal or state income tax purposes, the Company may
unilaterally delay the time of the making of such payment or any portion of such
payment until the later of (i) the first taxable year of the Company in which
the Company reasonably anticipates, or should reasonably anticipate, that the
payment will be fully deductible, or (ii) the later of the last day of the
Company’s taxable year in which your employment terminates or the fifteenth day
of the third calendar month

 

--------------------------------------------------------------------------------


 

following your termination of employment, but in no event later than twenty-four
months after the date such payment would be otherwise payable.

 

3.                                       Section 5(d) is amended in its entirety
to read as follows:

 

(d)                                 You will not have any rights to these
relocation expenses under this Section 5, unless you commence the relocation
process within one year following your termination from the Company, and have
completed such relocation within two years following your termination from the
Company.  All payments under this Section 5 shall be made by the end of the
third calendar year following the calendar year in which your termination from
the Company occurred.

 

4.                                       Subsection 6(d) is amended in its
entirety to read as follows:

 

(d)                                 Termination by Company Without Cause.  If
the Company terminates your employment without Cause during the initial Term of
Employment, you shall be entitled to receive a payment equal to (i) two times
the base salary (established at the beginning of that fiscal year) that would
have been payable to you through the Term of Employment, or (ii) twenty-four
months base salary, whichever is greater.  Applicable withholding and deductions
shall be taken from this payment.  As a condition of receiving that payment, you
will be required to execute and not rescind a general release of claims against
the Company, in a form to be provided to you by the Company (“General Release of
Claims”).  If the Company terminates your employment without Cause at any time
on or after March 31, 2007, you shall be entitled to receive a payment equal to
twenty-four months base salary provided you execute and not rescind a General
Release of Claims.  Section 4(b)(ii) governs with respect to payments under any
SERP.  This paragraph 6(d) does not apply in the event of a termination upon a
Change of Control. In that event, paragraph 6(f) shall apply.  You agree that
this payment shall be in lieu of any severance payment for which you are
otherwise eligible for from the Company.  Any payment under this subsection
shall be made on the first day of the seventh month following the month of your
termination of employment.

 

5.                                       Section 6(g) is amended in its entirety
to read as follows:

 

(g)                                 Termination for Good Reason.  If you
terminate your employment with the Company for Good Reason, you shall be
entitled to a payment equal to twenty-four months base salary less applicable
withholdings and deductions, provided you execute and not rescind a General
Release of Claims.  Section 4(b)(iii) governs

 

2

--------------------------------------------------------------------------------


 

with respect to payments under any SERP.  Any payment under this subsection
shall be made on the first day of the seventh month following the month of your
termination of employment.

 

6.                                       Section 6(h) is amended in its entirety
to read as follows:

 

(h)                                 Termination at the End of Expiration Date. 
If this Agreement terminates automatically at the end of the initial Expiration
Date or any renewal period Expiration Date because the Company has chosen not to
renew your employment, you shall be entitled to a payment equal to twenty-four
months base salary, less applicable withholdings and deductions, provided you
execute and not rescind a General Release of Claims.  Section 4(b) governs with
respect to payments under any SERP.

 

7.                                       This Amendment shall be effective as of
January 1, 2005.

 

8.                                       In all respects not amended, the
Employment Agreement is hereby ratified and                 confirmed.

 

 

Date: March 14, 2008

By:

/s/ Daniel J. Murphy

 

 

Daniel J. Murphy, Jr.

 

 

 

 

 

 

Date: March 14, 2008

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

/s/ Paula J. Patineau

 

 

Name:

Paula J. Patineau

 

 

Title:

Senior Vice President Human

 

 

 

Resources and Administrative

 

 

 

Services

 

3

--------------------------------------------------------------------------------

 

 